DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS(s) has/have been considered and placed in the application file.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 9 is/are objected to because of the following informalities:
Claim 9, line(s) 1, “the redundant layer” lacks proper antecedent basis. This objection could be fixed by changing claim 9’s dependency to claim 2. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al. (Pub. No.: US 2020/0293295 A1)
Claim 1.
Gao discloses a network structure processing method comprising: obtaining an optimization instruction (¶16 discloses “instructions … cause the at least one processor to perform a method of auto-tuning and compiling source code … by compiling the source code in accordance with a first optimization scheme”; ¶115); and optimizing a network structure (¶115 discloses “optimizing the source code of a software program for execution on a convolutional neural network (CNN) operating on a multicore processor that includes an AI core  … search driver 2080 evaluates the performance results of each permutation to arrive at an optimal solution”) according to an optimization level in the optimization instruction (¶55 discloses “term "optimization scheme" may include a collection of one or more optimizations applied at various levels of granularity”).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Misra et al. (US 20200394425 A1 – hereinafter “Misra”)
Claim 2.
Gao discloses the method of claim 1, wherein optimizing the network structure according to the optimization level in the optimization instruction includes: when the optimization level is a first optimization level (¶100 discloses “a first optimization scheme”), 
Gao discloses all of the subject matter as described above except for specifically teaching “deleting a redundant layer in the network structure to obtain a first optimized network structure.”  However, Misra in the same field of endeavor teaches “deleting a redundant layer in the network structure to obtain a first optimized network structure” (¶125 discloses “optimized to remove redundant layers of the network”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Gao and Misra before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to optimize an object detector to reduce computational effort (Misra ¶¶58-59, 125).  This motivation for the combination of Gao and Misra is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  
Claim 3.
The combination of Gao and Misra discloses the method of claim 1, wherein optimizing the network structure according to the optimization level in the optimization instruction includes: when the optimization level is a second optimization level (Gao ¶100 discloses “a second optimization scheme”), and when the network structure includes at least one network structure of: a structure with two continuous layers including a convolution layer and a batch norm layer (Misra Fig. 4, discloses “CONVOLUTION 2D 1X1” followed immediately by “BATCH NORMALIZATION”), a structure with two continuous layers including a convolution layer and a scale layer, and a structure with three continuous layers including a convolution layer, a batch norm layer, and a scale layer, deleting a redundant layer in the network structure, and optimizing model parameters in the convolution layer to obtain a second optimization network structure (Misra ¶125 discloses “optimized to remove redundant layers of the network”).
The motivation for combining Gao and Misra is the same as claim 2.

Allowable Subject Matter
Claims 4-8, and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 9 is objected to as being dependent upon a rejected base claim and reads over the prior art; however, there is an antecedent basis issue that needs to be addressed (see Claim Objections section above) before being rewritten in independent form, in order for it to be allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached at (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross Varndell/Primary Examiner, Art Unit 2666